Case: 19-70015       Document: 00515553779            Page: 1      Date Filed: 09/04/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            September 4, 2020
                                      No. 19-70015                             Lyle W. Cayce
                                                                                    Clerk

   PETE RUSSELL,

                                                                Petitioner—Appellant,

                                           versus

   BOBBY LUMPKIN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
   JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                                Respondent—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC Case. No. 4:13-CV-3636


   Before GRAVES, WILLETT, and ENGELHARDT, Circuit Judges.
   JAMES E. GRAVES, JR., Circuit Judge:*
          Pete Russell was convicted of capital murder and sentenced to death
   in Harris County, Texas for the 2001 killing of Tanjala Brewer. He seeks a
   certificate of appealability (COA) from the district court’s denial of his
   petition for writ of habeas corpus. Because reasonable jurists would neither


          *
             Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5TH CIRCUIT Rule 47.5.4.
Case: 19-70015         Document: 00515553779             Page: 2       Date Filed: 09/04/2020




                                          No. 19-70015


   find that the district court’s assessment of the constitutional claims was
   debatable or wrong nor that the district court erred in its procedural rulings,
   we deny the application.
                      FACTS AND PROCEDURAL HISTORY
          Tanjala Brewer was a paid confidential informant for the Houston
   Police Department under narcotics officer D.K. Bush. Brewer and Pete
   Russell dated for about a year-and-a-half. After the romantic relationship
   between Russell and Brewer ended, she took an undercover officer, Bush, to
   Russell’s house and introduced him to Russell as her nephew. 1 Believing
   Brewer, Russell agreed to sell the undercover officer several ounces of crack
   cocaine. After the transaction, Russell was arrested. On August 9, 2001,
   Russell pleaded guilty to delivery of a controlled substance and received a
   ten-year sentence. However, Russell successfully requested that the court
   delay the date for execution of his sentence until September 7.
          Around 11 p.m. on August 12, Brewer’s neighbor saw Brewer and
   Russell walking down the street together near Brewer’s house. About 1 a.m.,
   the neighbor heard Brewer’s screen-door close and saw Russell walking and
   then running down Brewer’s driveway toward the street.
          Before noon on August 13, 2001, family members discovered Brewer’s
   body lying on her kitchen floor. Brewer’s throat had been slit and she had
   been stabbed multiple times with a kitchen knife. There was also evidence of
   asphyxiation and shoe imprints indicating someone had stomped on her legs
   and stomach. Bloody drag marks indicated she had been dragged from her
   bedroom to the kitchen, where she was posed in a spread-eagle position with
   her skirt raised and a crack pipe in her hand. Someone had written on a



          1
              Bush said Brewer received $240 for setting Russell up.




                                                2
Case: 19-70015      Document: 00515553779          Page: 3   Date Filed: 09/04/2020




                                    No. 19-70015


   mirror and wall with blood. Natural gas valves were turned on in the home
   and candles were left burning. The toxicology report pursuant to Brewer’s
   autopsy revealed the presence of a significant amount of cocaine in her
   system.
          Based on the neighbor’s account and evidence at the scene, Russell
   became a suspect. Authorities located Russell a few days later, sitting in a
   motel room bathtub, fully clothed and foaming at the mouth from ingesting
   poison in an apparent suicide attempt. Russell was taken to the hospital and
   his stomach was pumped. Authorities discovered a diamond ring in Russell’s
   pocket.
          Russell subsequently gave two recorded statements, one at the
   hospital and one at the jail the following day, admitting guilt. The recordings
   were introduced at trial and transcripts were provided for reference. The
   preceding facts are largely undisputed. Russell admits that he killed Brewer.
   However, he disputes why he killed her. This goes to whether he committed
   capital murder. Here, that is murder in the course of committing or
   attempting to commit another crime, i.e., retaliation, under Texas law.
          During Russell’s first recorded statement at the hospital, Houston
   Police Department Sergeant Hal Kennedy asked him, “[i]n your own words
   tell me what happened and why you did what you did.” Russell replied that,
   “[Brewer]. . . She set—she set me up—she set me up with the police.”
   When asked how Brewer set him up, Russell said:
          She brought an undercover to my house saying it was her
          nephew that her nephew wanted to buy some drugs . . . and
          about fifteen or thirty minutes later her nephew which is the
          undercover, call me and I met him up there at Family Dollar –
          McDonald’s and that’s when I got busted.




                                          3
Case: 19-70015      Document: 00515553779           Page: 4   Date Filed: 09/04/2020




                                     No. 19-70015


   Russell later said, “[a]nd then you know what I’m saying we broke up and
   that’s when she set me up with the laws.” Id. When Kennedy asked how it
   is that Brewer got killed, Russell responded:
          Basically, ah I went over her house and you know since she let
          me in and she was smoking some drugs whatever and you know
          we were just talking whatever you know about the things we
          used to do and I was basically asking her “Why did you set me
          up?” “Why did you set me up?” and she kept on denying it
          talking bout “I ain’t set you up.” “I ain’t set you up.” Saying
          “if you would have stayed with me none of this would have
          happened” whatever. And, basically, you know what I’m
          saying I just . . . I just went off. I just snapped.
   Russell also stated:
          It just . . . It just happened all the while she was smokin’ you
          know what I’m saying and the last thing she said, “If you would
          have stayed with me it would have never happened.” And the
          next thing I know I just snapped like that you know there was a
          knife on the lit dresser right there and I just grabbed it and
          jumped on her right there.
          Officers went to the jail the following day to take photographs of a cut
   on Russell’s hand and he gave a second recorded statement. During that
   second statement, Russell said that he did not mean to kill Brewer and that
   “I really like to say though that I’m sorry and that I really loved [Brewer] and
   if ah I could do it all over again, it wouldn’t have happened.” When asked if
   he just lost his temper, Brewer replied:
          Yes sir, I just snapped and like a say I loved her, I loved the
          family you know that I’m saying, the son and everything and if
          I had the chance to do it over again, I wouldn’t have done it. I
          want her family to know that I’m sorry and her friends you
          know that I’m sorry and that ah I would always love her and
          everything.




                                          4
Case: 19-70015       Document: 00515553779         Page: 5   Date Filed: 09/04/2020




                                    No. 19-70015


          The state charged Russell with capital murder in the course of
   committing or attempting to commit retaliation based on Brewer informing
   the police of Russell’s drug dealing. See Tex. Penal Code § 19.03(a)(2); see
   also Tex. Penal Code § 36.06(a). Russell went to trial in 2003, and multiple
   witnesses testified.
          Andre Wilson lived across the street from Brewer and knew both
   Brewer and Russell. Wilson also knew that Russell was jealous over Brewer.
   The evening before Brewer was murdered, Wilson said he saw Brewer and
   Russell walking down the street together away from Brewer’s house. Wilson
   said Brewer acted normal and asked him for a cigarette. Wilson also testified
   that he thought Russell and Brewer were still dating at the time. Some hours
   later, around 11 p.m., Wilson saw Russell and Brewer walking back toward
   Brewer’s house. At approximately 1 a.m., Wilson was on the porch at his
   grandmother’s house, which was next door to Brewer’s, and heard a screen
   door slam. Wilson then saw Russell walking and then running away from
   Brewer’s house.
          At the time of her death, Brewer was also involved in a relationship
   with Wilbert Reed, Jr. Reed said he last saw Brewer alive at approximately
   12:15 a.m. on August 13, 2001. Reed said he had talked to Brewer on the
   telephone and she wanted him to come by to see her and drop her off some
   money before he went to work driving a truck. Reed went by Brewer’s house
   around 11:30 p.m. and testified that Brewer was happy and in a very good
   mood during the forty-five minutes he was there. Upon leaving Brewer’s
   house, Reed said he called Brewer on his cell phone and they talked a few
   different times. When Reed called Brewer back between 12:45 and 1 a.m., he
   received a busy signal. Reed said he attempted to call Brewer multiple times
   throughout the remainder of the night but kept getting a busy signal and never
   talked to her again.




                                         5
Case: 19-70015       Document: 00515553779          Page: 6   Date Filed: 09/04/2020




                                     No. 19-70015


          Reed testified that he and Brewer had plans for him to pick her up
   when he got off work. After Reed got off work, he went by Brewer’s house a
   couple of times, but nobody answered the door. Reed said that he was angry,
   so, he wrote a note and slid it under the door. In the note, Reed essentially
   accused Brewer of using him and stated, “I guess Pete is the best man for
   you.” Reed testified that he did not know Russell but knew Brewer and
   Russell had been in a relationship. Reed also said that Brewer was afraid of
   Russell.
          Kennedy’s probable cause affidavit stated that Reed told him Russell
   had been harassing Brewer, and that Brewer told him on the night of the
   murder that Russell had come over to her house and tried to force entry.
          Deborah Calhoun, Brewer’s best friend for about six years, also
   testified at trial regarding the relationship between Russell and Brewer, who
   she said were in love with each other. Calhoun said she was friends with both
   Brewer and Russell and talked to them both daily during the last two weeks
   of Brewer’s life. Calhoun testified that Russell had left a handwritten letter
   at Brewer’s house around August 3, 2001. The letter, which was introduced
   as an exhibit at trial, stated:
          Tanjala, you are a good person. At the same time you have a
          dope-smoking habit. You have lied, stole and cheated all in the
          name of crack. I cannot trust you [no] more. You are evil and
          out to hurt me. You mean well, but the drugs keep on calling
          you. I don’t need you [no] more. So go back to your X X X X.
          When asked about Brewer’s demeanor when she read the letter,
   Calhoun answered, “We never thought nothing of the letter. We just
   laughed it off.” However, Calhoun also testified that Brewer was afraid and
   scared of Russell during the last two weeks of her life. Calhoun also
   recounted incidents of jealousy on the parts of both Russell and Brewer.




                                          6
Case: 19-70015     Document: 00515553779          Page: 7   Date Filed: 09/04/2020




                                   No. 19-70015


   Calhoun testified that Russell had taken Karen Foster to Brewer’s house
   once when she was there and indicated Foster was his girlfriend.
          Calhoun said she did not know Brewer was working as an informant.
   More importantly, Calhoun said that Russell never gave her the impression
   he knew Brewer was an informant. Following that statement, the court took
   a short recess. After the break, the prosecutor asked Calhoun whether
   Russell had ever indicated to her that he knew Brewer set him up. Calhoun
   responded affirmatively and said Russell was angry about it around the
   beginning of July 2001.
          On cross-examination, Calhoun said Russell was not sure whether
   Brewer had set him up, but that he had said “a lot of people in the
   neighborhood told him that she done it.” Calhoun indicated Russell’s
   uncertainty stemmed from him still loving Brewer, and that he had never told
   her anything about wanting to retaliate against Brewer. Further, Calhoun
   said that toward the end of July or the beginning of August, Russell had
   shown her the ring that was in his possession at the time of his arrest and
   indicated it was for Brewer. Calhoun testified that she told Russell that
   Brewer was not going to accept the ring.
          Bush, who was the undercover officer Brewer introduced to Russell as
   her nephew, testified that he saw Russell twice after the drug sting in which
   Russell and Foster were arrested. The first time Bush saw Russell was just a
   few weeks after Russell’s arrest in May 2001. Russell was walking out of the
   jail as Bush was going into the jail. The second time, Brewer brought Russell
   with her on July 20, 2001 to pick up payment for informant work on another
   case. However, Bush said Russell did not exit the car, which was about 100
   yards away, and neither saw him nor Brewer getting in his car. Bush also
   testified he questioned Brewer about bringing Russell and she said it was not




                                         7
Case: 19-70015        Document: 00515553779        Page: 8    Date Filed: 09/04/2020




                                    No. 19-70015


   Russell but that it was an older man who lived near her neighborhood and
   gave her a ride.
          Russell testified at trial that he and Brewer had dated for about a year-
   and-a-half. He said their relationship broke down after he got arrested.
   Russell also said Foster was not his girlfriend, but rather a woman he worked
   with at the retirement home. Russell said that, after he bonded out on the
   drug charge, he contacted Brewer and the following exchange occurred:
   “When I called her and asked her what happened she said, ‘Baby, don’t get
   mad. I heard what happened. I’m trying to get in touch with my nephew
   right now.’” Russell said he believed her. Russell said Brewer told him about
   Reed, and he was suspicious, but she said Reed was just a friend.
          Russell said that he knew Brewer used drugs and that she had asked
   him for drugs. He also said she would get drugs from Donald Ray Hawkins.
   Russell said he was jealous of Brewer’s relationship with Hawkins because he
   once caught her laying across his bed in the motel where Hawkins lived.
          Russell testified that he had purchased the wedding ring for Brewer
   around August 1 and planned to give it to her the night she was murdered.
   Russell said Brewer had called him and asked him to give her some money for
   drugs. He said he took the ring when he went to her house with the intention
   of proposing to her. Russell said he arrived close to 1 a.m. He testified that,
   as Brewer was sitting on the bed smoking crack, he inquired as to where she
   was going to get drugs and she said: “I’m going to get it down the street from
   Donald Ray [Hawkins].” Russell said he told Brewer, “no,” and the couple
   got into a very heated argument. Russell testified that the following then
   transpired:
          And I just told her, You act like you fucking Donald Ray, like
          that.




                                          8
Case: 19-70015      Document: 00515553779           Page: 9   Date Filed: 09/04/2020




                                     No. 19-70015


                 Then she had picked up a knife a kitchen knife that she
          had on the table. She picked up a kitchen knife. She said, I am
          fucking him Pete. I been fucking him.
                 That’s when I picked up a knife off the table and I called
          her a bitch. I called her a bitch.
                 And she said, Fuck you, Pete. Fuck you, Pete.
                 She came at me with a knife and, and I pulled my hand
          up. She cut me across my hand. I began just to out of anger
          and rage, I just began to stab her and stuff.
   Russell said that he felt like he “had been played, you know what I am saying,
   messed over after all I did.”
          Russell said that he fainted after he stabbed Brewer, and when he came
   to, a voice in his head that be believed to be God was telling him, “Tell them
   who I am.” So, he wrote on the wall and mirror in blood. He further said
   that the body and house were staged to represent the five elements of the
   universe: Earth, wind, fire, water and air. Russell said that he put the crack
   pipe back in Brewer’s hand to represent “the hurt” and “her habit. This was
   her hell.”
          Russell said, after murdering Brewer, he first went home, then to hide
   out at a bayou behind his childhood elementary school, and then to the motel,
   where he stayed a couple of days before being arrested. He said he took the
   rat poison because the voice told him to “come home.”
          Russell claimed he did not know Brewer had set him up until Kennedy
   told him at the hospital, “I know all about it. I know your girl set you up with
   the law.” Russell said Kennedy also told him that he knew Brewer was
   “messing” with Hawkins. Russell testified that he did not stab Brewer
   because she informed on him; he stabbed her because she told him she was
   having sex with Hawkins and then cut his hand.




                                          9
Case: 19-70015     Document: 00515553779           Page: 10   Date Filed: 09/04/2020




                                    No. 19-70015


          Officer Richard Moreno accompanied Russell in the ambulance after
   his arrest. Moreno testified on rebuttal that Russell told him the diamond
   ring in his watch pocket was for his girlfriend, Foster, who was in jail on the
   same drug case in which Brewer had set up Russell. Further, Russell said he
   and Foster were going to be married when she made bond. However,
   Moreno did not include any of that in his report, and Kennedy testified that
   Moreno refrained from conversation with Russell in the ambulance.
          At the close of that portion of the trial, the jury convicted Russell of
   capital murder. During the penalty phase, jurors were responsible for
   answering two special issues:
                             SPECIAL ISSUE NO. 1
                 Do you find from the evidence beyond a reasonable
          doubt that there is a probability that the defendant, Pete
          Russell, Jr., would commit criminal acts of violence that would
          constitute a continuing threat to society?
                             SPECIAL ISSUE NO. 2
                 Do you find from the evidence, taking into
          consideration all of the evidence, including the circumstances
          of the offense, the defendant’s character and background, and
          the personal moral culpability of the defendant, Pete Russell,
          Jr., that there is a sufficient mitigating circumstance or
          circumstances to warrant that a sentence of life imprisonment
          rather than a death sentence be imposed?
          The jury answered the first special issue submitted under Art. 37.071
   of the Texas Code of Criminal Procedure Section 2(b)(1) affirmatively and
   answered the second special issue under Section 2(e)(1) negatively. See Tex.
   Code Crim. P. Art 37.071 §§ 2(b)(1), (e)(1). Those answers required the
   imposition of the death penalty. See Tex. Code Crim. P. Art. 37.071 § 2(g).
   Accordingly, the trial court sentenced Russell to death.




                                         10
Case: 19-70015     Document: 00515553779            Page: 11   Date Filed: 09/04/2020




                                     No. 19-70015


          Russell appealed his conviction and sentence to the Texas Court of
   Criminal Appeals (TCCA), which affirmed. Russell v. State (Russell I), 155
S.W.3d 176 (Tex. Crim. App. 2005). Russell then unsuccessfully sought
   state habeas relief, asserting that counsel: 1) Provided deficient performance
   in the investigation and presentation of punishment-phase evidence; 2)
   ineffectively selected a guilt/innocence defense, primarily by not presenting
   evidence that Russell killed in a jealous rage and had previously acted
   violently when a relationship ended; and 3) failing to object to the state’s jury
   argument that lessened the burden of proof. Trial counsel provided an
   affidavit in response to Russell’s claims of ineffectiveness, and both sides
   submitted proposed findings of fact and conclusions of law. The state court
   adopted the state’s proposed findings and conclusions and recommended
   that the Court of Criminal Appeals deny relief, which it did. Ex parte Russell
   (Russell II), No. WR-78,128-01, 2013 WL 6212211, *1 (Tex. Crim. App. Nov.
   27, 2013).
          Russell then filed a federal petition for writ of habeas corpus under 28
   U.S.C. § 2254 of the Antiterrorism and Effective Death Penalty Act
   (AEDPA) of 1996, raising nine claims: 1) Insufficiency of the evidence to
   support capital murder; 2) ineffective assistance of trial counsel for failing to
   argue that the state did not prove retaliation; 3) ineffective assistance of
   appellate counsel for failing to challenge the sufficiency of the evidence; 4)
   ineffective assistance of trial counsel for failing to investigate and present
   evidence that Russell did not kill the victim in retaliation; 5) that the state
   violated Brady v. Maryland by failing to produce the ring seized by police; 6)
   that the prosecutor’s arguments regarding mitigating evidence violated
   Russell’s constitutional rights; 7) ineffective assistance of trial counsel for
   failing to investigate and present mitigating evidence; 8) ineffective
   assistance of trial counsel for failing to investigate and present evidence that
   Russell would not be a future danger to society; and 9) that the state habeas




                                          11
Case: 19-70015      Document: 00515553779           Page: 12   Date Filed: 09/04/2020




                                     No. 19-70015


   court violated Russell’s rights by not holding a hearing. The district court
   stayed the action to allow Russell to exhaust claims in state court.
          Russell sought permission to file a successive state habeas petition.
   The TCCA found that Russell did not satisfy the requirements of Article
   11.071, §5(a) to file a successive habeas petition and dismissed the application
   as an abuse of the writ without considering the merits. Ex parte Russell
   (Russell III), No. WR-78,128-02, 2017 WL 912158, *1 (Tex. Crim. App.
   March 8, 2017).
          Russell returned to federal court and filed an amended petition. The
   state moved for summary judgment. The district court granted summary
   judgment, denied Russell’s petition for habeas with prejudice, and denied a
   COA. Russell v. Davis (Russell IV), 4:13-CV-3636, 2019 WL 3302719 (S.D.
   Tex. July 23, 2019). Russell subsequently filed this application for a COA
   raising six issues.
                           STANDARD OF REVIEW
          Under AEDPA, a petitioner must obtain a COA as a jurisdictional
   prerequisite to appeal the denial of habeas relief. 28 U.S.C. § 2253(c)(1);
   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). A COA will be granted only
   “if the applicant has made a substantial showing of the denial of a
   constitutional right.” 28 U.S.C. § 2253(c)(2).
          When the district court rejects constitutional claims on the merits,
   this court conducts a threshold inquiry and issues a COA if “reasonable
   jurists would find the district court’s assessment of the constitutional claims
   debatable or wrong.” Miller-El, 537 U.S. at 336, 338. This threshold inquiry
   does not require full consideration of the factual or legal bases supporting the
   claims. Id. at 336.




                                         12
Case: 19-70015      Document: 00515553779           Page: 13   Date Filed: 09/04/2020




                                     No. 19-70015


          Where the district court rejects a habeas petition on procedural
   grounds without reaching the petitioner’s underlying constitutional claim, a
   COA should issue if the petitioner “shows, at least, that jurists of reason
   would find it debatable whether the petition states a valid claim of the denial
   of a constitutional right and that jurists of reason would find it debatable
   whether the district court was correct in its procedural ruling.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). “Each component of the § 2253(c)
   showing is part of a threshold inquiry, and a court may find that it can dispose
   of the application in a fair and prompt manner if it proceeds first to resolve
   the issue whose answer is more apparent from the record and arguments.”
Id. at 485.
          In death penalty cases, any doubt about whether a COA should issue
   is resolved in the petitioner’s favor. Pippin v. Dretke, 434 F.3d 782, 787 (5th
   Cir. 2005).
                                  DISCUSSION
   I. Whether the evidence failed to show that Russell’s murder of Brewer
   was in the course of committing the defined offense of retaliation.
          Russell asserts that the evidence failed to show that he murdered
   Brewer in the course of committing the offense of retaliation. Russell argues
   that he’s not making a typical insufficiency claim. Instead, he asserts that he
   is arguing a question of statutory interpretation as to Texas Penal Code
   section 19.03(a)(2).
          At the time of the offense, the capital murder statute stated, in
   relevant part:
          (a) A person commits an offense if he commits murder as
          defined under Section 19.02(b)(1) and:
          ...




                                          13
Case: 19-70015     Document: 00515553779            Page: 14    Date Filed: 09/04/2020




                                     No. 19-70015


           (2) the person intentionally commits the murder in the course
           of committing or attempting to commit kidnapping, burglary,
           robbery, aggravated sexual assault, arson, or obstruction or
           retaliation . . .;
   Tex. Penal Code §19.03(a)(2).
          Russell cites Riles v. State, 595 S.W.2d 858 (Tex. Crim. App. 1980),
   and Griffin v. State, 491 S.W.3d 771 (Tex. Crim. App. 2016), for the definition
   of “in the course of committing or attempting to commit.” In Riles, the
   defendant argued that the jury charge was fundamentally defective because
   the indictment alleged he committed capital murder while “in the course of
   committing the offense of robbery” while the charge instructed the jury that
   it must find he “was then and there in the course of committing or attempting
   to commit the offense of robbery.” The TCCA found no error, stating:
                  The phrase “in the course of committing or attempting
          to commit . . .” as used in Sec. 19.03(a)(2), supra, is not defined
          in the Penal Code. Section 29.01(1) of the code, however, does
          define “In the course of committing theft.” That phrase is
          given the definition of “conduct that occurs in an attempt to
          commit, during the commission, or in immediate flight after
          the attempt or commission of theft.” We similarly construe
          the phrase of Sec. 19.03(a)(2) to mean conduct occurring in an
          attempt to commit, during the commission, or in immediate
          flight after the attempt or commission of the offense, i.e., in this
          case, of robbery.
   Riles, 595 S.W.2d at 862. The TCCA reasserted that definition in Griffin,
491 S.W.3d at 774-75 (“The parties agree that, as used in Texas Penal Code
   section 19.03(a)(2), ‘in the course of committing’ is defined as conduct
   occurring during an attempt to commit, during the commission of, or in
   immediate flight from, the forbidden behavior.”).




                                          14
Case: 19-70015      Document: 00515553779           Page: 15   Date Filed: 09/04/2020




                                     No. 19-70015


          The underlying offense here was retaliation. Texas Penal Code
   Section 36.06 sets out the offense of Obstruction or Retaliation and states, in
   relevant part:
                 (a) A person commits an offense if the person
          intentionally or knowingly harms or threatens to harm another
          by an unlawful act:
                    (1) in retaliation for or on account of the service or
                    status of another as a:
                    (A) public servant, witness, prospective witness, or
                    informant; . . .
   Tex. Penal Code § 36.06(a)(1)(A).
          Russell asserts that the evidence did not establish beyond a reasonable
   doubt that he was in the course of committing or attempting to commit the
   offense of retaliation; he asserts the evidence only supported murder, not
   capital murder. The state asserts that the district court properly found this
   claim to be procedurally barred and, alternatively, meritless.
          As the district court found, Russell did not raise this claim on direct
   appeal or state habeas review; he raised it for the first time in his federal
   habeas petition. When Russell exhausted his claims in the successive state
   habeas proceedings, the TCCA found that he had failed to satisfy the
   requirements of Article 11.071 § 5(a) and dismissed the application as an
   abuse of the writ without considering the merits of this claim. See Russell III,
   2017 WL 912158 at *1. The district court then determined that Russell did
   not meet his burden of overcoming the procedural bar and, alternatively, the
   claim was without merit. See Russell IV, 2019 WL 3302719 at *9-10.
          Federal habeas courts lack the power to review a state court’s decision
   not to address a petitioner’s federal claims if the state court made that
   decision because the petitioner failed to meet a state procedural requirement




                                          15
Case: 19-70015     Document: 00515553779            Page: 16    Date Filed: 09/04/2020




                                     No. 19-70015


   and the state judgment is based on independent and adequate state
   procedural grounds. See Canales v. Stephens, 765 F.3d 551, 562 (5th Cir. 2014)
   (citing Maples v. Thomas, 565 U.S. 266, 280 (2012)); see also Coleman v.
   Thompson, 501 U.S. 722, 729-30 (1991). However, “[a] federal court may
   consider the merits of a procedurally defaulted claim if the petitioner shows
   ‘cause for the default and prejudice from a violation of federal law.’”
   Canales, 765 F.3d at 562 (quoting Martinez v. Ryan, 566 U.S. 1, 10 (2012)).
          Here, the state court dismissed Russell’s application as an abuse of the
   writ under Article 11.071. In Hughes v. Quarterman, 530 F.3d 336 (5th Cir.
   2008), we reiterated: “This court has held that, since 1994, the Texas abuse
   of the writ doctrine has been consistently applied as a procedural bar, and
   that it is an independent and adequate state ground for the purpose of
   imposing a procedural bar.” Id. at 342. Thus, the district court lacked the
   power to review the state court’s decision.
          Russell argues that the obstacle of a procedural bar could be avoided
   if this court certified a question to the TCCA under Rules 74.1 and 74.2 of
   the Texas Rules of Appellate Procedure. Russell’s brief is unclear as to
   whether he is asking this court to certify a question to the state court to
   interpret the meaning of “in the course of committing or attempting to
   commit” or to certify the insufficiency issue the state court previously
   declined as an abuse of the writ. Either way, we disagree.
          This court has said that “absent genuinely unsettled matters of state
   law, we are reluctant to certify.” Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d
1245, 1247 (5th Cir. 1997). Moreover, “the absence of a definitive answer
   from the state supreme court on a particular question is not sufficient to
   warrant certification.” Id.
          Russell acknowledges that the state court has already determined the
   meaning of “in the course of committing or attempting to commit.” See




                                          16
Case: 19-70015      Document: 00515553779             Page: 17     Date Filed: 09/04/2020




                                       No. 19-70015


   Riles, 595 S.W.2d at 862; see also Griffin, 491 S.W.3d at 774-75; and Shuffield
   v. State, 189 S.W.3d 782, 791 (Tex. Crim. App. 2006) (“Evidence is sufficient
   to support a capital murder conviction if it shows an intent . . . which was
   formed before or contemporaneously with the murder.”) (emphasis original).
   Rather than establish any unsettled question, Russell instead essentially
   asserts that, based on those cases, the facts of his case were not sufficient to
   prove he was in the course of committing or attempting to commit retaliation.
   Certification is not appropriate here.
          As stated previously, to overcome the procedural bar, Russell must
   show that jurists of reason would find it debatable whether the petition states
   a valid claim of the denial of a constitutional right and whether the district
   court was correct in its procedural ruling. He is unable to do so. Further,
   assuming arguendo that Russell could overcome the procedural bar, he has
   failed to make a substantial showing of the denial of a constitutional right.
          The district court alternatively concluded that there was evidence to
   support retaliation and rejected any notion of a requirement that Russell
   intended to kill Brewer in retaliation for informing on him when he went to
   her house.
          A sufficiency of the evidence claim is evaluated under the standard set
   out in Jackson v. Virginia, 443 U.S. 307 (1979), which stated that “the
   relevant question is whether, after viewing the evidence in the light most
   favorable to the prosecution, any rational trier of fact could have found the
   essential elements of the crime beyond a reasonable doubt.” Id. at 319
   (emphasis original). The Jackson court also said, “[t]his familiar standard
   gives full play to the responsibility of the trier of fact fairly to resolve conflicts
   in the testimony, to weigh the evidence, and to draw reasonable inferences
   from basic facts to ultimate facts.” Id.
          The Supreme Court has also said the following:




                                            17
Case: 19-70015     Document: 00515553779            Page: 18   Date Filed: 09/04/2020




                                     No. 19-70015


                 We have made clear that Jackson claims face a high bar
          in federal habeas proceedings because they are subject to two
          layers of judicial deference. First, on direct appeal, it is the
          responsibility of the jury—not the court—to decide what
          conclusions should be drawn from evidence admitted at trial.
          A reviewing court may set aside the jury's verdict on the
          ground of insufficient evidence only if no rational trier of fact
          could have agreed with the jury. And second, on habeas
          review, a federal court may not overturn a state court decision
          rejecting a sufficiency of the evidence challenge simply because
          the federal court disagrees with the state court. The federal
          court instead may do so only if the state court decision was
          objectively unreasonable.
          Coleman v. Johnson, 566 U.S. 650, 651 (2012) (internal marks and
   citations omitted).
          “Habeas relief under section 2254 on a claim of insufficient evidence
   is appropriate only if it is found that upon the record evidence adduced at the
   trial no rational trier of fact could have found proof of guilt beyond a
   reasonable doubt.” West v. Johnson, 92 F.3d 1385, 1393 (5th Cir. 1996).
          Russell asserts that the only evidence as to the facts of the killing fail
   to show that he was committing or attempting to commit retaliation when he
   killed Brewer. Further, he asserts there was no evidence he ever told officers
   “anything like ‘I was determined to get even’ or ‘I wanted to make an
   example out of her.’” However, Russell fails to cite any authority setting out
   such a requirement.
          While there clearly is evidence to indicate that Russell and Brewer
   were still involved in some manner, that Russell had jealous tendencies, and
   that perhaps another man was a contributing factor to Russell’s rage, the
   most damning evidence of retaliation comes from Russell’s own words.
   Immediately after his arrest, Russell told authorities that he killed Brewer
   because she set him up. Other individuals also testified that Brewer was



                                          18
Case: 19-70015      Document: 00515553779            Page: 19    Date Filed: 09/04/2020




                                      No. 19-70015


   afraid of Russell. Additionally, there is evidence to indicate that Russell knew
   Brewer set him up. Russell was able to present his version of the facts. The
   jury had the responsibility to determine witness credibility, resolve conflicts
   in the testimony and weigh the evidence. See Jackson, 443 U.S. at 319.
          We review the evidence in the light most favorable to the jury verdict.
   United States v. Resio-Trejo, 45 F.3d 907, 910 (5th Cir. 1995). Further, “it is
   not necessary that the evidence exclude every reasonable hypothesis of
   innocence or be wholly inconsistent with every conclusion except that of
   guilt. A jury is free to choose among reasonable constructions of the
   evidence.” United States v. Layne, 43 F.3d 127, 130 (5th Cir. 1995) (internal
   marks omitted). Our review of the evidentiary record here shows that they
   did that in favor of the state.
          Thus, we deny a COA on this issue.
   II. Whether the failure to raise the sufficiency issue on appeal
   constituted ineffective assistance by appellate counsel.
          Russell asserts that his appellate counsel was ineffective for failing to
   raise the sufficiency issue in his direct appeal. Russell raised this issue for the
   first time in his federal petition. As with the first issue, when Russell went
   back to state court to exhaust, the TCCA dismissed as an abuse of the writ
   without considering the merit. The district court found that Russell was
   unable to overcome the procedural bar.
          To overcome the procedural bar, Russell must show that jurists of
   reason would find it debatable whether the petition states a valid claim of the
   denial of a constitutional right and whether the district court was correct in
   its procedural ruling. He is unable to do so. Additionally, even if we looked
   beyond the procedural bar, Russell’s claim has no merit.
          Under Strickland v. Washington, 466 U.S. 668 (1984), a petitioner
   establishes ineffective assistance of counsel if he is able to show that his




                                           19
Case: 19-70015     Document: 00515553779           Page: 20    Date Filed: 09/04/2020




                                    No. 19-70015


   counsel’s performance was deficient, i.e., the “representation fell below an
   objective standard of reasonableness,” and “the deficient performance
   prejudiced the defense.” Id. at 687-88. To establish prejudice, Russell
   “must show that there is a reasonable probability that, but for counsel's
   unprofessional errors, the result of the proceeding would have been different.
   A reasonable probability is a probability sufficient to undermine confidence
   in the outcome.” Id. at 694. Additionally, “there is no reason for a court
   deciding an ineffective assistance claim to approach the inquiry in the same
   order or even to address both components of the inquiry if the defendant
   makes an insufficient showing on one.” Id. at 697.
          For the reasons discussed in issue one, Russell is unable to show actual
   prejudice. Thus, reasonable jurists could not debate the district court’s
   determination that this claim is procedurally barred or its alternative denial
   on the merits. Accordingly, we deny a COA on this issue.
   III. Whether the district court erred in holding that a claim concerning
   error in a prosecutor’s punishment-stage argument, contrary to law
   regarding mitigation, was procedurally defaulted, and holding that the
   argument was acceptable.
          Russell asserts that the prosecution improperly misstated the law
   under Penry v. Lynaugh, 492 U.S. 302 (1989), Tennard v. Dretke, 542 U.S. 274
   (2004), and Abdul-Kabir v. Quarterman, 550 U.S. 233 (2007), in its closing
   argument during the punishment phase.
          Russell did not raise this issue on direct appeal or in his initial state
   habeas. When he raised it in his successive state habeas, the TCCA deemed
   it barred. The district court concluded that Russell was unable to show cause
   or prejudice to overcome the procedural default.
          Specifically, Russell takes issue with the following statements by the
   prosecutor during closing:




                                         20
Case: 19-70015        Document: 00515553779             Page: 21    Date Filed: 09/04/2020




                                         No. 19-70015


                     I can't tell you what's mitigating. It's up to you. I suggest
             to you there is nothing mitigating in this case. Our Charge tells
             you that mitigating evidence is something that you believe may
             reduce the defendant's moral blameworthiness. In other
             words, something that might reduce or lessen his
             responsibility. Name one thing that you have heard during this
             trial that lessens his responsibility for brutally murdering that
             woman. One thing. There is none.
   Also, “I suggest to you, ladies and gentlemen, that there is nothing here that
   honestly and truly lessens this man’s responsibility, his blameworthiness, his
   fault.”
             Russell asserts that the use of “responsibility”, “blameworthiness”
   and “fault” would imply to the jurors that evidence could only be considered
   mitigating if it reduced Russell’s responsibility for the charged offense.
   Further, Russell says that argument was the repetition of an erroneous
   concept requiring a nexus between the mitigating evidence and the
   commission of the offense that has been repudiated by the Supreme Court.
             Russell asserts that the prosecutor’s statements were intended to limit
   the core principle of Penry, which requires that a jury be allowed to consider
   a wide range of potentially mitigating evidence and that the Supreme Court
   repudiated the faulty nexus concept in Tennard and prohibited jury
   arguments based on it in Abdul-Kabir.
             Russell says he can overcome the procedural bar because this is new
   law. His trial and direct appeal briefing occurred before Tennard was
   decided, although the decision on direct appeal was not handed down until
   after Tennard was decided, and Abdul-Kabir was decided after the deadline
   for filing his state habeas application. But Russell concedes that Tennard and
   Abdul-Kabir derived from Penry, and that this is longstanding law. In fact,
   Russell quotes the following from Abdul-Kabir:




                                              21
Case: 19-70015       Document: 00515553779            Page: 22     Date Filed: 09/04/2020




                                      No. 19-70015


                   A careful review of our jurisprudence in this area makes
           clear that well before our decision in Penry I, our cases had
           firmly established that sentencing juries must be able to give
           meaningful consideration and effect to all mitigating evidence
           that might provide a basis for refusing to impose the death
           penalty on a particular individual, notwithstanding the severity
           of his crime or his potential to commit similar offenses in the
           future.
Id. 550 U.S. at 246. Russell does not pinpoint cite any other specific provision
   from Abdul-Kabir, Penry or Tennard. Regardless, these decisions did not
   create a new rule of law, but rather clarified the application existing
   precedent. See Abdul-Kabir, 550 U.S. at 263; see also Tennard, 542 U.S. at
   285.
           Here, the district court found that “Russell’s challenge to the State’s
   argument is not so novel that any of his earlier attorneys could not have raised
   the same claim, and that he was unable to show cause to overcome the
   procedural bar.” Russell IV, 2019 WL 3302719 at *18. The district court also
   found the claim to be without merit.
           We agree that Russell is unable to show cause to overcome the
   procedural bar. He is also unable to show prejudice.
           In between the two statements Russell takes issue with, the prosecutor
   said:
                   You might see it differently. If you do, I want you to
           understand what this question really asks you, the second
           question. Maybe you do [sic] something that's mitigating. The
           issue is: Is it sufficiently mitigating? Does it rise to that level
           of sufficiency, whatever that is for you, that it warrants that he
           should get life instead of death?
           Earlier   in   the   argument,       the   prosecutor    also   explained,
   “[r]esponsibility is one thing. We have done that, but here in this part of the




                                           22
Case: 19-70015     Document: 00515553779             Page: 23   Date Filed: 09/04/2020




                                      No. 19-70015


   trial, we’re focusing on his culpability.” The prosecution also told the jurors
   they could decide what amounted to mitigating evidence.
          Moreover, as the district court said, “[t]he trial court instructed jurors
   to consider mitigating evidence to be evidence that a juror might regard as
   reducing the defendant’s moral blameworthiness, including evidence of the
   defendants [sic] background, character, or the circumstances of the offense
   that mitigates against the imposition of the death penalty.” Russell IV, 2019
WL 3302719 at *18 (internal marks omitted). The trial court repeatedly
   instructed the jury to consider all the evidence and said: “You shall consider
   all evidence submitted to you during the whole trial as to the defendant's
   background or character or the circumstances of the offense that militates for
   or mitigates against the imposition of the death penalty.”
          Also, as Russell acknowledges, his counsel told the jury to take a broad
   view of mitigation and look at all of the mitigating evidence in deciding how
   to answer the mitigation special issue. There is no indication that the jury
   did not follow the instructions.
          For these reasons, we deny a COA on this issue.
   IV. Whether the district court erred in holding that trial counsel
   provided an adequate defense on the topic of mitigation.
          Russell asserts that his trial counsel failed to provide an adequate
   defense on the issue of mitigation. Specifically, Russell asserts that counsel
   only presented anecdotal evidence from Russell’s acquaintances but failed to
   present expert testimony to the put the anecdotal evidence in the context of
   the mitigation special issue. Russell also asserts that counsel missed some
   mitigating factors altogether.
          Russell focuses on the lack of an expert such as forensic psychologist,
   Mark Cunningham, who provided a report for Russell’s state habeas. To be
   clear, Russell says he “is not saying that Cunningham himself should have




                                          23
Case: 19-70015        Document: 00515553779         Page: 24    Date Filed: 09/04/2020




                                     No. 19-70015


   been called as a witness, since a particular expert witness might not be
   available at a given time, or the trial court might not provide enough
   funding.” Rather, he says counsel should have called “some competent
   witness” to “connect the dots.”
          Russell points to a list of “adverse developmental factors” that
   Cunningham         determined   were   present     in   Russell’s   background:
   Generational family dysfunction; mother’s teenage status at outset of
   childbearing; father abandonment; learning disabilities, attention and
   concentration problems, and school failure; bullied by peers; child neglect;
   inadequate parental supervision and guidance, with mother’s acceptance of
   drug trafficking proceeds; corruptive influence of extended family; chronic
   poverty; alcoholism of stepfather; chronic emotional estrangement and
   hostility in relationship of mother and step-father; corruptive community
   influences; teen onset drug trafficking; community violence exposure with
   gunshot victimization and victimization of family; evidence of severe
   psychological disorder; and pathological relationship with Tanjala Brewer.
   Russell also cites Cunningham’s explanation of the significance of those
   factors as applied to Russell. In doing so, Russell asserts that counsel should
   have done more.
          Russell exhausted this claim in state court, which found it to be
   without merit. The district court discussed the state habeas court’s findings
   at length before engaging in its own analysis under the “doubly deferential”
   standard created by Strickland and 28 U.S.C. § 2254(d) and finding no merit.
   Russell IV, 2019 WL 3302719 at *20 (citing Harrington v. Richter, 562 U.S.
86, 105 (2011)).
          Under Strickland, as quoted above, Russell establishes ineffective
   assistance of counsel if he is able to show that counsel’s performance was
   deficient, and the deficient performance prejudiced the defense. Id. 466 U.S.




                                          24
Case: 19-70015       Document: 00515553779           Page: 25   Date Filed: 09/04/2020




                                      No. 19-70015


   at 687-88. Deficient performance is that which falls below an objective
   standard of reasonableness.       “[C]ounsel is strongly presumed to have
   rendered adequate assistance and made all significant decisions in the
   exercise of reasonable professional judgment.” Id. at 690. “[S]trategic
   choices made after thorough investigation of law and facts relevant to
   plausible options are virtually unchallengeable; and strategic choices made
   after less than complete investigation are reasonable precisely to the extent
   that reasonable professional judgments support the limitations on
   investigation.” Id. at 690-91.
             As to mitigation, this court has said: “In investigating potential
   mitigating evidence, counsel must either (1) undertake a reasonable
   investigation or (2) make an informed strategic decision that investigation is
   unnecessary.” Charles v. Stephens, 736 F.3d 380, 389 (5th Cir. 2013). Under
   Strickland, counsel cannot ignore “pertinent avenues of investigation.” Id.
   at 390.
             Russell must demonstrate that it was necessarily unreasonable for the
   state habeas court to conclude that he did not overcome the strong
   presumption of counsel’s competence and that he failed to undermine
   confidence in the jury’s sentence of death. See Cullen v. Pinholster, 563 U.S.
170, 190 (2011). Russell also must demonstrate that the state court’s decision
   was contrary to or involved an unreasonable application of Strickland. See 28
   U.S.C. § 2254(d).
             The record does not establish that Russell’s counsel failed to conduct
   a reasonable investigation.       Counsel obtained a mitigation specialist,
   conducted numerous interviews with Russell, his family members and
   friends, and developed a strategy. The strategy was basically that Russell was
   a good person who had a rough life and killed Brewer in a jealous rage over
   another man. This court has refused to find Strickland error in a case where




                                           25
Case: 19-70015     Document: 00515553779            Page: 26   Date Filed: 09/04/2020




                                     No. 19-70015


   counsel employed a similar strategy, calling it a “coherent theory to support
   a life sentence.” Coble v. Quarterman, 496 F.3d 430, 437 (5th Cir. 2007).
          While counsel here did not call an expert during the penalty phase,
   counsel did call ten witnesses, including Russell’s mother, sister, brother,
   three aunts, two uncles, and two friends. The testimony of these witnesses
   painted a picture of the defendant being raised in Houston’s Fifth Ward,
   where drug-dealing and violence were common; being abandoned by his
   father; living in poverty without proper parental supervision; having a
   mother who had to work two jobs and received food stamps; having family
   members who were involved in crime, tried to lead him astray, and in prison;
   and never having much of a chance.
          In other words, these witnesses testified to most of the factors Russell
   cites from Cunningham. Of the factors that were not covered, trial counsel
   said, during discussions with witnesses, there was never any indication
   Russell was bullied or suffered from attention problems. Additionally,
   regarding the claim that Russell suffered from a psychological disorder or had
   reacted violently with a previous girlfriend, counsel said any such evidence
   would have been counter-productive to the theory that this was a one-time
   incident and Russell was not a future danger.
          Moreover, a petitioner “who alleges a failure to investigate on the part
   of his counsel must allege with specificity what the investigation would have
   revealed and how it would have altered the outcome of the trial.” Gregory v.
   Thaler, 601 F.3d 347, 352 (5th Cir. 2010). “To prevail on an ineffective
   assistance claim based upon uncalled witnesses, an applicant must name the
   witness, demonstrate that the witness would have testified, set out the
   content of the witness's proposed testimony, and show that the testimony
   would have been favorable.” Id.




                                         26
Case: 19-70015       Document: 00515553779         Page: 27     Date Filed: 09/04/2020




                                    No. 19-70015


          Russell fails to allege with specificity how additional investigation or
   testimony would have altered the outcome of the trial. He is also unable to
   demonstrate that Cunningham would have testified or how it would have
   been favorable.     Instead, Russell acknowledges that he is not saying
   Cunningham himself should have been called, but rather that “some
   competent witness” could have been found to “connect the dots” and
   essentially expand on the evidence introduced by the ten witnesses the
   defense called.
          Russell essentially asserts that counsel could have done more. But,
   the standard is not whether counsel could have done more. Further, “the
   purpose of the effective assistance guarantee of the Sixth Amendment is not
   to improve the quality of legal representation, although that is a goal of
   considerable importance to the legal system. The purpose is simply to ensure
   that criminal defendants receive a fair trial.” Strickland, 466 U.S. at 689.
          Because Russell is unable to show that reasonable jurists would debate
   whether the state court’s denial of his claim was unreasonable, we deny a
   COA on this claim.
   V. Whether trial counsel provided ineffective assistance by failing to
   develop evidence regarding future dangerousness which could have been
   persuasive at the punishment stage of trial.
          Russell asserts that his trial counsel failed to present expert testimony
   or empirical evidence from a forensic psychologist on the issue of whether
   Russell would be a future danger to society.               Again, Russell cites
   Cunningham’s report.
          Russell exhausted this issue in state court.          The district court
   discussed the state court’s findings and then found, as follows:
                Russell does not acknowledge the state court findings to
          which this Court must defer, much less show by clear and




                                         27
Case: 19-70015     Document: 00515553779            Page: 28   Date Filed: 09/04/2020




                                     No. 19-70015


          convincing evidence that they are incorrect. At its heart,
          Russell’s argument is simply that counsel should have adopted
          a different strategy at the penalty phase. A reasonably [sic]
          attorney could come to the conclusion that academic
          discussion about crime statistics could be less effective than lay
          testimony, and in fact could weaken that testimony. The Court
          finds that Russell has not shown that the state habeas court’s
          rejection of this claim was contrary to, or an unreasonable
          application of, federal law.
   Russell IV, 2019 WL 3302719 at *22.
          During the penalty phase of Russell’s trial, the state presented
   evidence and testimony that included the following: Russell was sentenced to
   nine years in prison for aggravated assault under a plea bargain in 1991 for
   shooting Devarick Williams six times after Williams had a minor altercation
   with Russell’s brother; that same year, Russell was convicted of aggravated
   robbery which involved him holding a gun to a store manager’s head and
   forcing him to open a safe; Russell was convicted of delivery of drugs in the
   conviction that resulted from Brewer informing on him; and other
   unadjudicated offenses and bad acts committed by Russell. The state also
   presented a pen packet and a stipulation of evidence in which Russell
   stipulated he was the same person who was convicted in the above-listed
   crimes.
          As discussed in issue four above, the defense called ten witnesses who
   testified about Russell’s difficult background. The strategy focused on
   Russell as a person, rather than expert testimony. Defense counsel also
   introduced disciplinary records from Russell’s prior incarceration which
   indicated he had not had many serious infractions.
          Russell takes issue with one finding by the state habeas court, but that
   was not the court’s only finding as to this issue. The state court also found,
   based on trial counsel’s affidavit, that counsel believed evidence of Russell’s




                                         28
Case: 19-70015        Document: 00515553779               Page: 29       Date Filed: 09/04/2020




                                           No. 19-70015


   life and background was more effective than studies of convicted murderers.
   The gist of Russell’s argument, as supported by Cunningham’s report, is that
   counsel should have done more, i.e., should have called an expert to
   contextualize the evidence presented, and to provide statistics, scientific data
   and general information. We discussed such an argument in issue four, and
   we conclude the same here.
           Because Russell is unable to show that reasonable jurists would debate
   whether the state court’s denial of his claim was unreasonable, we deny a
   COA on this claim.
   VI. Whether Russell was denied due process of law in the state habeas
   system.
           Russell asserts that he raised this issue “but the courts ignored it.” 2
   Russell raised ineffective assistance of counsel for failure to develop evidence
   regarding future dangerousness, as discussed in issue five. But he failed to
   raise this issue regarding a denial of due process in his initial state habeas
   action. When he raised it in his successive state habeas, the TCCA deemed
   it barred. The district court concluded that Russell was unable to overcome
   the procedural bar. The district court also concluded that, even if it could
   reach the merits of the claim, Russell would not be entitled to federal habeas
   relief under Morris v. Cain, 186 F.3d 581, 585 n.6 (5th Cir. 1999) (“[E]rrors
   in state postconviction proceedings will not, in and of themselves, entitle a
   petitioner to federal habeas relief.”).
           Russell is unable to show that reasonable jurists would debate whether
   the petition states a valid claim of the denial of a constitutional right and that




           2
             As with much of his argument, this issue is hard to follow in Russell’s application.
   He also fails to provide adequate record citations or applicable authority.




                                                29
Case: 19-70015     Document: 00515553779            Page: 30   Date Filed: 09/04/2020




                                     No. 19-70015


   jurists of reason would find it debatable whether the district court was correct
   in its procedural ruling. So, we deny a COA on this claim.
                                 CONCLUSION
          For these reasons, Russell has not made the showing required to
   obtain a COA and his application is DENIED.




                                         30